DETAILED ACTION

1. This communication is in response to the application filed on 10/25/2019.  The present application is being examined under the AIA  first to invent provisions. 

  2. Status of the claims:    
        Claims 1-16 are pending.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4. Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2010/0057849 A1)  in  view of  Fritsch  et al. (hereinafter “Fritsch”) (US 2006/0271662 A1). 

Regarding claim 1, Ji discloses a peer-to-peer communication system, comprising: 
     a relay server configured to add, to a relay list, subscription information of a 5reception terminal included in a data subscription request in response to the data subscription request received from the reception terminal (Ji discloses a server adds subscription request to a preset subscription list of the server where the subscription request was received from a client  (Ji, [0060])).
           Ji does not disclose a transmission terminal configured to receive the data subscription request from the relay server and add the subscription information of the reception terminal to a server transmission list.  
a transmission terminal configured to receive the data subscription request from the relay server (Fritsch discloses subscriptions service arriving from a proxy server to a mobile device having a receiving interface (the mobile device is equated to the transmission terminal)   (Fritsch, [0069]); in [0037] the mobile device is disclosed having an interface that receives message (subscription) and add the subscription information of the reception terminal to a server transmission list (Fritsch discloses a list of mobile devices being the mobile devices  where the subscription  is received; the list is the list of mobile devices that the proxy server uses for sending the subscription to (the list of mobile devices in the proxy server is equated to the server transmission list)  (Fritsch, [0022])). 

             Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Fritsch’s teachings with Ji’s teachings. One ordinary skill in the art will be motivated to combine them in order to incorporate a server proxy that pushes a subscription to a mobile device in order to optimize traffic between the mobile device and the device sending the subscription event by doing so the subscription will be transmitted when it is available rather that the mobile devices requesting them.

Regarding claim 2,  Ji and Fritsch disclose the peer-to-peer communication system of claim 1.

         Ji does not disclose wherein the subscription information comprises identification information of the reception terminal and data information to be received by the reception terminal.
          Fritsch discloses wherein the subscription information comprises identification information of the reception terminal (Fritsch discloses subscription having source endpoint   (Fritsch, [0061])) and data information to be received by the reception terminal (Fritsch discloses subscription having subscription event (Fritsch, [0057])). 

             Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Fritsch’s teachings with Ji’s teachings. One ordinary skill in the art will be motivated to combine them in order to filter the mobile devices receiving a subscription efficiently by using filtering parameter such as endpoint and content of the subscription that prevent intruders to receive the subscription inadvertently. 

Regarding claim 9, claim 9 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 10, claim 10 is substantially similar to claim 2, thus the same rationale applies. 

4a. Claims  3-4  and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ji,  in view of Fritsch as applied to claims 1-2 and 9-10  above, and further in view of MATOBA (US 2013/0064135 A1).


Regarding claim 3, Ji and Fritsch disclose the peer-to-peer communication system of claim 1.

         Ji in view of  Fritsch do not disclose wherein when a data subscription cancellation request is received from the reception terminal, the relay server is further configured to delete the subscription information of the reception terminal from the relay list.   

         MATOBA discloses wherein when a data subscription cancellation request is received from the reception terminal (MATOBA discloses a subscription cancelling request being received from a user terminal(MATOBA, [0149])), the server is further configured to delete the subscription information of the reception terminal from the list (MATOBA discloses entry which corresponds to the  subscription cancellation information being deleted from a table (MATOBA, [0149])).  
 
       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement MATOBA’s teachings with Ji’s teachings in view of Fritsch’s teachings. One ordinary skill in the art will be motivated to combine them in order to cancel the subscription of a terminal by deleting the device in a table containing the terminal. 




         Ji in view of  Fritsch do not disclose wherein the transmission terminal is further configured to receive the data subscription cancellation request from the relay server and delete the subscription information of the reception terminal from the server transmission list.  

         MATOBA discloses wherein the transmission terminal is further configured to receive the data subscription cancellation request from the server and delete the subscription information of the reception terminal from the server transmission list (MATOBA discloses the cancelling information from the user node is also canceled in management table to prevent unnecessary distribution of data from the user terminal  (MATOBA, [0150])).   
 
       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement MATOBA’s teachings with Ji’s teachings in view of Fritsch’s teachings. One ordinary skill in the art will be motivated to combine them in order to cancel the subscription of a terminal by deleting the device in a table containing the terminal. 
. 
  
Regarding claim 11, claim 11 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 12, claim 12 is substantially similar to claim 4, thus the same rationale applies. 

4b. Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in  view of  Fritsch as applied to claims 1-2 and 9-10  above, and further in view of White et al. (hereinafter “White”) (US 2003/0061365 A1).
 
Regarding claim 5, Ji and Fritsch disclose the peer-to-peer communication system of claim 1.

         Ji in view of  Fritsch do not disclose wherein when the data subscription request is directly received from the reception terminal, the transmission terminal is further configured to add the subscription information of the reception terminal to a peer transmission list.   

         White discloses wherein when the data subscription request is directly received from the reception terminal (White discloses information subscription request being received to the subscriber’s table directly (White, [0239], Fig.6); see fig.6 for direct connection where the subscriber received information directly ), the transmission terminal is further configured to add the subscription information of the reception terminal to a peer transmission list (White discloses  a list of subscription being synchronized between the publisher of data and the receiver of data  ( by synchronizing data, data is also added to the reception terminal (White, [0199])).   

       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement White’s teachings with Ji’s teachings in view of Fritsch’s teachings. One ordinary skill in the art will be motivated to combine them in order to incorporate a list of subscription feature in a subscription system by doing so the delay of receiving request of data would be reduce because the data would be  sent only to subscribers on the subscription list.

Regarding claim 6, Ji, Fritsch, and White disclose the peer-to-peer communication system of claim 5. 

         Ji in view of  Fritsch do not disclose wherein when a data subscription cancellation request is directly received from the reception terminal, the transmission terminal is further configured to delete the subscription information of the reception terminal from the peer transmission list.  
 
wherein when a data subscription cancellation request is directly received from the reception terminal, the transmission terminal is further configured to delete the subscription information of the reception terminal from the peer transmission list (White discloses  a list of subscription being synchronized between the publisher of data and the receiver of data  ( by synchronizing data, data is also cancelled to the reception terminal) (White, [0199])).    

       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement White’s teachings with Ji’s teachings in view of Fritsch’s teachings. One ordinary skill in the art will be motivated to combine them in order to incorporate a list of subscription feature in a subscription system by doing so the delay of receiving request of cancelling of data would be reduce because the cancellation of  data would be sent only to subscribers on the subscription list.  
  
Regarding claim 13, claim 13 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 14, claim 14 is substantially similar to claim 6, thus the same rationale applies. 

4c. Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji,  in  view of  Fritsch, in view of White as applied to claims 1-2, 5-6,  9-10, and 13-14  above, and further in view of Glasser et al. (hereinafter “Glasser”) (US 8,150,993 B2).   
 
Regarding claim 7, Ji, Fritsch , and White disclose the peer-to-peer communication system of claim 5.

         Ji in view of  Fritsch  and in view of White do not disclose wherein if a number or ratio of terminals that have requested a subscription for identical data, among a plurality of reception terminals included in the peer transmission list, is a reference value or more, the transmission terminal is further configured to transmit a subscription path change request to a corresponding terminal.    

         Glasser discloses wherein if a number or ratio of terminals that have requested a subscription for identical data, among a plurality of reception terminals included in the peer transmission list, is a reference value or more, the transmission terminal is further configured to transmit a subscription path change request to a corresponding terminal (Glasser discloses when a number of requests requesting the same content exceeds a threshold of subscribed devices list the transmission of data is changed to multicast delivery ( change the delivery to multicast is a changes of path because the module that transfers the data has changed to module 206 that is a multicast module  (Glasser, column 4, lines 39-55)).    

       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Glasser’s teachings with Ji’s teachings, in view of Fritsch’s teachings, and in view of White’s teachings. One ordinary skill in the art will be motivated to combine them in order to incorporate different modules of distribution with different paths in a subscription system by doing so the cost of delivering of a request of data would be reduced when the module changes to module used for multicasting module.  

Regarding claim 15, claim 15 is substantially similar to claim 7, thus the same rationale applies. 

4d. Claims 8 and  16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji,  in  view of  Fritsch, in view of White, in view of Glasser as applied to claims 1-2, 5-7,  9-10, and 13-15   above, and further in view of Malek et al. (hereinafter “Malek”) (US 9,565,513 B1).   

Regarding claim 8, Ji and Fritsch disclose the peer-to-peer communication system of claim 7.

         Ji in view of  Fritsch, in view of White  and in view of Malek do not disclose wherein a reception terminal that has received the subscription path change request is configured to transmit a subscription request to the relay server and transmit a subscription cancellation request to the transmission terminal.     

         Malek discloses wherein a reception terminal that has received the subscription path change request is configured to transmit a subscription request to the server (Malek discloses  when a device goes from a long-range wireless path to a short range wireless path, the data is relayed to server located within the proximity of the subscription zone (Malek, column 2, lines 25-30 )) and transmit a subscription cancellation request to the transmission terminal (Malek discloses a device receiving the subscription expired signal ( the subscription expired signal is equated to a cancellation) (Malek, column 8, lines 1-9 )).      
 
       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Malek’s teachings with Ji’s teachings, in view of Fritsch’s teachings, in view of White’s teachings, and Glasser’s teachings . One ordinary skill in the art will be motivated to combine them in order to reset the policy of a subscriber efficiently when the subscriber moves from a long-range subscription to a short-range subscription by doing so the subscription fees of the subscriber will be optimized. 

Regarding claim 16, claim 16 is substantially similar to claim 8, thus the same rationale applies. 

Conclusion
5 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455